ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant contends that the facts shown herein are identical with those appearing in the case of Reynolds v. State, 194 S. W. (2d) 1008, which case was reversed by this court on the proven facts.
From all the facts properly before this court, we think fi *304is clearly shown that appellant pleaded guilty in open court to the charge in the information, expressing a willingness to pay and expecting to be allowed to pay a monetary fine and be relieved of this prosecution. The county judge did not see fit to fine him, but instead gave him a penalty of thirty days in jail, with which term he seems to be dissatisfied. As said in our original opinion, we cannot take into consideration the affidavits of those engaged in this game of “running the ponies”, as well as those of others, all made and filed long after the County Court had lost its jurisdiction of this cause, same being on appeal to this court.
We think the case of Reynolds v. State, supra, is not in point herein, and being impressed with the correctness of the original opinion, this motion will be overruled.